Appellants, in their motion for rehearing complain of the reduction of the judgment herein to the amount of $4,305.60 with 6 per cent interest from March 7, 1935. In overruling this motion, we will say that the underwriting agreement and renewals thereof embodied the sole liability of appellee; and that the same should receive a strict construction as a power of attorney is not to be doubted. It contained no provision as to attorney's fees, nor did it even require the individual indorsement of the trustees to any note; on the other hand, reciting "the liability of said trustees in the execution of said note or notes shall be that of an agent only, except in so far as said trustees are subscribers hereto." Under this record, no attorney's fees were actually paid by said trustees, in redeeming the liability of appellee, and such was the only contingency under which the obligation of appellee could have been extended beyond the plain terms and provisions of the underwriting agreement in question.
The finding of fact, in our original opinion, will be corrected to read $4,305.60, instead of $5,256.16, in keeping with the modification made following appellee's motion for rehearing above. Appellants' motion for rehearing is accordingly overruled.
Overruled *Page 1098